UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6336



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARON WARREN PHILLIPS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:01-cr-00127-JBF; 2:05-cv-637)


Submitted: July 20, 2006                       Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laron Warren Phillips, Appellant Pro Se. Darryl James Mitchell,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Laron Warren Phillips appeals the district court’s order

denying his motion to compel a Fed. R. Crim. P. 35(b) motion.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Phillips, Nos. 2:01-cr-00127-JBF;

2:05-cv-637 (E.D. Va. Jan. 24, 2006).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -